LAVENDER, Justice:
Having determined in cause no. 54117 that the court below had no jurisdiction to adjudge that the natural minor child of Vicki Jackson Deskin and Patrick Jackson was eligible for adoption without the consent of either of the child’s parents because the jurisdiction of the district court had been invoked by the filing of a motion to modify the divorce decree by awarding custody of the child to its natural parents which motion to modify was pending at the time the proceedings were filed to determine that the child was eligible for adoption without parental consent, it necessarily follows that subsequent proceedings whereby the adoption of the child by third parties unrelated by blood to the child without the consent of both of the natural parents were null and void.
Therefore, the judgment of the court below approving said adoption is hereby reversed.
BARNES, V. C. J., and SIMMS, DOO-LIN, HARGRAVE and OPALA, JJ., concur.
HODGES, J., dissents.